10 N.Y.2d 993 (1961)
Patricia Leonard et al., Appellants,
v.
Ashley Welding Machine & Iron Co., Inc., et al., Respondents.
Faith M. Cohen, Appellant,
v.
Ashley Welding Machine & Iron Co., Inc., et al., Respondents.
Court of Appeals of the State of New York.
Submitted November 14, 1961.
Decided December 7, 1961.
M. Malcolm Friedman, William A. Ackerman and Albert A. Altmark for Patricia Leonard and others, appellants.
Benjamin H. Siff for Faith M. Cohen, appellant.
Benjamin Groberg and John MacCrate for Gordon Ross, respondent.
Robert Hill Nix and Paul A. Crouch for Ashley Welding Machine & Iron Co., Inc., respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Judgment affirmed, with costs; no opinion.